DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Amendment filed on 12/04/20, responding to the Office action mailed on 02/24/17, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 8-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Pat. 5,801,097, hereafter Chang, in view of Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi.
Regarding claim 1, Chang discloses (Figs 1-7) a method for fabricating semiconductor device, comprising:
forming a gate structure [34], [36] on a substrate [30];
forming a source/drain region [38a], [38b] adjacent to two sides of the gate structure [36]; forming an interlayer dielectric (ILD) layer [40a],[40b],[40c] on the gate structure; 
forming a contact hole (unmarked space between [40a] and [40b] in the ILD layer to expose the source/drain region; 
forming a barrier layer [48] (Col. 7, line67-Col. 8, line 2, Col. 8, lines 42-47) in the contact hole; 
performing an anneal process [46] (Col. 8, lines 2-10); and
performing a plasma treatment process to inject nitrogen [44] into the contact hole (Col. 7, lines 18-56, see “plasma nitridation” in line 56 for brevity).
Chang fails to explicitly disclose:
wherein the plasma treatment process is performed after the anneal process.
However, Yamaguchi discloses (Fig. 2)
wherein the plasma treatment process (S6) is performed after the anneal process (S5).
It would have been obvious to one having ordinary skill in the art to modify the order of processes of Chang, as taught by Yamaguchi, because Yamaguchi teaches (par. [0040], last sentence) that these processes can be interchanged. Generally, changing the order of processes without unexpected results brought by the change is prima facie obvious, In re Burhans, 154 F.2d 690, 69 USPQ 
Regarding claim 2, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses further comprising forming a metal (Titanium, Col. 7, lines 10-17) layer [42] in the contact hole before forming the barrier layer.
Regarding claim 3, Chang in view of Yamaguchi discloses everything as applied above.  Chang further discloses (Col. 7, lines 10-17) wherein the metal layer [42] comprises titanium (Ti).
Regarding claim 6, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses, as a survey of background of invention (Col. 1, lines 46-63) further comprising performing the anneal process to form a silicide layer on the source/drain region.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the process of Chang as taught in the background section, because Chang teaches (Col. 1, lines 46-63) that the silicide is desirable as an adhesion promoter.
Regarding claim 7, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses (Col. 1, line 62) wherein the silicide layer comprises titanium silicide.
Regarding claim 8, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses wherein the barrier layer [48] comprises titanium nitride (TiN) (Col. 7, line67-Col. 8, line 2, see Col. 8, lines 42-47).
Regarding claim 9, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses (Figs 5-6) further comprising performing the plasma treatment process to inject nitrogen into the barrier layer (as nitrogen is injected into the barrier layer, the barrier metal Ti [42] turns into TiN [48]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Pat. 5,801,097, hereafter Chang, in view of Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi, and further in view of Wang et. al., U.S. Pat. Pub. 2014/0084340, hereafter Wang.
Regarding claim 4, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses further comprising:
Forming (Fig. 7) a conductive layer [50] in the contact hole after performing the plasma treatment process; and
Chang in view of Yamaguchi fails to explicitly disclose:
planarizing the conductive layer, the barrier layer, and the metal layer to form a contact
plug, but the limitation appears to be implied in the drawings.
	However, Wang discloses (par. [0037], Figs. 11-12) further comprising:
planarizing the conductive layer [228], the barrier layer, and the metal layer to form a contact
plug [230].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chang with the teachings of planarization process of Wang, because this process is needed and implied in Chang to complete the contact hole structure.
Regarding claim 5, Chang in view of Yamaguchi in view of Wang discloses everything as applied above. Chang further discloses (Fig. 7, Col. 8, lines 24-28) wherein the conductive layer comprises tungsten (W).

Response to Arguments
Applicant’s arguments with respect to the order of processes in claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817